Citation Nr: 1809101	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  07-17 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to a rating in excess of 10 percent for a back disability prior to September 26, 2005, and entitlement to a rating in excess of 40 percent thereafter.

3.  Entitlement to a rating in excess of 10 percent for a left shoulder disability prior to September 26, 2005, and entitlement to a rating in excess of 20 percent thereafter.

4.  Entitlement to a rating in excess of 10 percent for a right foot disability, currently rated as residuals of a bunionectomy.

5.  Entitlement to a rating in excess of 10 percent for a left foot disability, currently rated as residuals of a bunionectomy. 




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1993 to January 1994 and from January 1996 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated October 2004, May 2007, December 2009, and April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In March 2010 and July 2016, the Veteran was afforded Board hearings regarding the issues on appeal.  The issues on appeal were previously remanded by the Board in July 2010 and June 2017.  There has not been substantial compliance with the June 2017 remand directives; as such another remand is necessary.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the June 2017 Board remand, the AOJ was asked to follow all appropriate procedures and attempt to obtain any missing service treatment records and service personnel records.  The AOJ was asked to comply with the provisions of 38 C.F.R. § 3.159(e).  There is no evidence in the claims file that there has been compliance with this regulation.  Moreover, there is no formal finding of unavailability of these government records as required by VA regulations.  On remand, the AOJ must conduct all appropriate development to obtain these records and comply with applicable VA regulations.  As noted in the previous remand, any additional service treatment or service personnel records acquired on remand may be germane to the Veteran's cervical spine claim.

In the June 2017 Board remand, the AOJ was asked to provide the Veteran with another VA foot examination.  The examiner was asked to identify each foot disability present and opine as to whether each disability identified was related to service.  The examination was provided, however, the examiner did not provide a nexus opinion for the identified disabilities.  On remand, an addendum opinion should be requested; a physical examination is not necessary unless the examiner deems one necessary.

In regard to the Veteran's back and shoulder disability, the VA examinations conducted on remand were compliant with the directives; however, they were not compliant with the recent decision in Sharp v. Shulkin, 29 Vet. App. 26 (2017).  In Sharp, the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  In light of this decision, the Board finds that new VA examinations should be provided addressing the Veteran's lumbar spine degenerative disc disease and left shoulder condition.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).
Accordingly, the case is REMANDED for the following action:

1.  Obtain any missing VA treatment notes and associate them with the claims file.

2.  Follow all appropriate procedures and attempt to obtain any missing service treatment records and service personnel records, to include the complete medical board findings.  In this regard, the AOJ must comply with the provisions of 38 C.F.R. § 3.159(e).  Issue a formal finding if records cannot be obtained despite following all appropriate procedures.

3.  After updated records have been obtained, Schedule the Veteran for appropriate VA examinations to determine the current nature and severity of his lumbar spine and left shoulder disabilities.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should identify all lumbar spine and left shoulder pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint (in the case of the left shoulder).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Request an addendum opinion regarding the Veteran's identified foot disabilities which are not already service-connected.  A physical examination is not required unless the examiner deems one necessary.  The provider should review the entire claims file and a copy of this REMAND on conjunction with the addendum or examination.  

For each current disability (to include current residuals) other than the residuals of bilateral bunionectomies, the provider should state whether it is at least as likely as not each condition had onset during service or is otherwise related to an event or injury of service origin.  

Full rationale must be provided for all opinions offered. 

5.  Then, after taking any additional development deemed necessary, readjudicate the claims and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal. 38 C.F.R. § 20.1100 (b) (2017).	

